Citation Nr: 0211258	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a benign cell tumor of the distal right femur, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO denied an increased rating for service-connected right 
and left knee disabilities.  The veteran filed a notice of 
disagreement in March 2000 as to the service connected right 
knee disability, and a statement of the case (SOC) was issued 
in April 2000.  In June 2000, the veteran appeared for a 
hearing before an employee of the regional office.  Therein, 
the veteran's representative clarified the issue as being an 
increased rating for residuals of benign cell tumor, distal 
right femur.  The veteran submitted a substantive appeal in 
May 2000, with no hearing requested.

The Board observes that in his May 2000 substantive appeal 
and during the June 2000 RO local hearing, the veteran 
contended that degenerative arthritis and meniscal pathology 
of the right knee should be service-connected.  The issue of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative arthritis and meniscal pathology of the right 
knee is inextricably intertwined with the issue on appeal and 
must be adjudicated in connection therewith.  For this 
reason, Remand of the issue before the Board as opposed to 
internal development is appropriate.


REMAND

As noted in the Introduction section of this decision, a 
Remand is necessary in order for the RO to adjudicate issues 
which are intertwined with the issue on appeal.

While the case is in Remand status, further action on the 
issue under consideration is deemed necessary.  In this 
regard, the Board observes that the October 1998 VA 
examination indicated that x-ray examinations and range of 
motion findings of the right knee would be forthcoming.  
However, the Board notes that an addendum to the October 1998 
VA examination is not of record.  A determination is 
necessary as to whether these examinations were conducted; 
and, if so, the records should be included in the claims 
folder.  In addition, a current VA examination of the right 
knee is necessary as the 1998 examination is stale.  In 
conducting the current examination, medical evidence is 
needed to determine whether a higher rating is warranted 
based on functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination may be 
required.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Further VA examinations should 
address the effects and the extent of functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. at 204-7.  
38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)). 

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  The 
importance of appearing for the examination is stressed to 
the veteran.  Regulations pertaining to an failure to appear 
are, in pertinent part, as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

Accordingly, the aforementioned issue is REMANDED to the RO 
for the following action:

1.  The RO should assure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002) and the 
implementing regulations as well as the 
holding in Quartuccio v. Principi, 16 
Vet App 183 (2002).  This should include 
complying with the duty to assist 
regarding the intertwined issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a right knee 
disability, to include arthritis and 
meniscal injury.

2.  The veteran should be asked to 
provide the names and address of all VA 
and private medical providers from whom 
he received treatment for his right 
femur and knee disabilities since 
October 1998.  All records not already 
in the claims folder should be obtained.

3.  The RO should consider the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a right knee 
disability (other than the residuals of 
benign cell tumor), to include arthritis 
and meniscal injury.  If the decision is 
unfavorable to the veteran, he must be 
given his appellate rights.  The veteran 
is advised that the Board may only 
consider this issue if a substantive 
appeal is filed in a timely manner.  
With regard to this issue, if the 
veteran submits new and material 
evidence and a medical examination is 
needed to adjudicate the claim, the RO 
should frame additional questions to 
pose to the orthopedic examiner who will 
conduct the examination pertaining to 
residuals of benign cell tumor of the 
distal right femur requested below.

4.  The RO should determine if, in 
connection with the October 1998 VA 
orthopedic examination, x-rays and range 
of motion studies of the veteran's knees 
were accomplished.  If so, reports 
pertaining to same should be 
accomplished.

5.  The veteran should be afforded 
another VA orthopedic examination to 
determine the severity of his 
postoperative residuals of a benign cell 
tumor from the distal right femur.  It 
is imperative that the physician 
designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy of 
this remand.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached, should be set forth in a 
legible report.  Note that only those 
manifestations of the residuals of 
benign cell tumor of the distal right 
femur and any disabilities determined by 
the RO to be secondary to such condition 
should be considered, if feasible.

The orthopedic examiner should:

I.  Indicate to what extent clinical 
findings are associated with any 
nonservice-connected right knee 
pathology as opposed to residuals of 
a benign cell tumor from the distal 
right femur.

II.  After setting forth the normal 
range of motion for the right knee, 
describe (in degrees), active ranges 
of motion of the right knee.  

III.  Describe other manifestations 
of the service connected right knee 
disability.  Is there recurrent 
subluxation or lateral instability 
attributable to residuals or 
secondary conditions resulting from 
the benign cell tumor residuals?  If 
so, this manifestation should be 
classified as slight, moderate, or 
severe.  

IV.  Express an opinion as to 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination due 
to service connected disability.  If 
feasible, the opinions should be 
expressed in terms of the resulting 
degree of additional range of motion 
loss or ankylosis (specified as 
favorable or unfavorable).  If it is 
not possible to offer an opinion 
with respect to additional loss of 
range of motion, that fact should be 
clearly stated.

V.  Express an opinion as to whether 
pain due to service connected 
disability significantly limits 
functional ability when the right 
knee is used repeatedly over a 
period of time or during flare-ups.  
If feasible, the opinion should be 
expressed in terms of decreased 
range of motion due to pain on use 
or during flare-ups.  If it is not 
possible to offer an opinion with 
respect to additional loss of range 
of motion, that fact should be 
clearly stated.

VI.  Comment on whether the 
veteran's subjective complaints are 
consistent with the objective 
findings.

VII.  Determine whether the veteran 
has any weakness of the quadriceps 
muscle or any other muscle as a 
manifestation of the service 
connected disability.  If so, the 
specific muscle or muscles affected 
should be noted as well as the 
manifestations, functions affected 
and severity.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claim for postoperative residuals 
of a benign cell tumor from the distal 
right femur in light of all applicable 
evidence of record and all pertinent 
legal authority, to include all 
potentially applicable diagnostic codes, 
38 C.F.R. §§ 4.40 and 4.45), the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  General 
Counsel opinions contained in VAOPGCPREC 
23-97 (July 1, 1997) and VAOGCPREC 9-98 
(August 14, 1998) should also be 
considered.  These opinions pertain to 
rating instability and limitation of 
motion separately.  

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





